UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT

Plaintiff, Index No: 18 cv 8909

 -against- | VOLUNTARY
DISMISSAL

THE CITY OF NEW YORK; BILL DE BLASIO, as Mayor of
the City of New York; JAMES P. O’NEILL, as Former
Commissioner, Police Department City of New York;

and ZACHARY W. CARTER, as Former Corporation Counsel,
New York City Law Department, each sued in their official
capacities.

Defendants’

 

Xx

Plaintiff SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT having appeared
before this Court through the attorney of record. Pursuant to Rule 41(a)(2), Plaintiff SCE
GROUP INC. d/b/a SIN CITY ENTERTAINMENT hereby give notice that it voluntarily
dismisses all claims with prejudice against Defendants’ THE CITY OF NEW YORK; BILL DE
BLASIO; JAMES P. O’NEILL and ZACHARY W. CARTER. There are no costs to be assessed
to any of the parties.

Dated: July 15, 2020
New York, NY

Respectfylly submitted,
By: SodianlWh Cas.

Eric Sanders (ES00245

THE SANDERS FIRM, P.C.

30 Wall Street

New York, NY 10005

(212) 652-2782 (Business Telephone)
(212) 652-2783 (Facsimile)

Website: http://www.thesandersfirmpc.com

 
SO ORDERED:

JAMES E. JOHNSON

Corporation Counsel ofthe City of New York

a.
Suzanne E. Funes
Attorney for Defendants
100 Church Street,

New York, New York 10007
(212) 356-2386

By:
i

 

THE HONORABLE ANALISA TORRES
